*785Upon this Court’s independent review of the record, we conclude that a nonfrivolous issue exists as to whether the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see People v Peoples, 24 AD3d 689, 690 [2005]; People v Terry, 169 AD2d 745, 746 [1991]; see generally Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 260 [2d Dept 2011]). Accordingly, assignment of new counsel is warranted. Rivera, J.P, Florio, Eng, Hall and Cohen, JJ., concur.